Citation Nr: 0827255	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-26 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain, prior to October 12, 2005.  

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain, from October 12, 2005.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from January 
1982 to April 1982 , and on active duty from January 1991 to 
March 1991. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004 rating decision, in which the RO 
continued a 10 percent rating for lumbosacral strain.  A 
notice of disagreement (NOD) was received in November 2004, 
for which the RO issued a July 2005 statement of the case 
(SOC).  The veteran's perfected substantive appeal (in the 
form of a VA Form 9, Appeal to Board of Veterans' Appeals) 
was received in August 2005.  

In a May 2006 rating decision, the RO assigned a 20 percent 
rating for lumbosacral strain, effective October 12, 2005.  
As higher ratings are available for the time periods both 
before and after October 12, 2005, and the veteran is 
presumed to be seeking the maximum available benefit, the 
Board has recharacterized the appeal as encompassing the two 
claims set forth on the title page.  See A.B. v. Brown, 6 
Vet. App. 35, 38 (1993).  

As a final preliminary matter, in his August 2005 VA Form 9, 
the veteran requested a Board videoconference hearing.  The 
veteran did not appear for the Board videoconference hearing 
scheduled in December 2006, and the claims file reflects 
nothing further from the veteran pertaining to a hearing.  
Hence, the veteran's request for a hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704(e) (2007).   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.  

2.  Prior to October 12, 2005, the veteran's lumbosacral 
strain was manifested by low back pain, with forward flexion 
to 80 degrees, combined range of motion to 110 degrees, 
normal neurological examination, and some paraspinal spasm 
and localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; with no evidence of increased 
limitation of motion or pain on repetitive use, or 
intervertebral disc syndrome.  

3.  Since October 12, 2005, veteran's lumbosacral strain has 
been manifested by low back pain, with forward flexion to 40 
degrees, and has not been manifested by ankylosis of the 
spine; with no evidence of increased limitation of motion or 
pain on repetitive use, or intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain, prior to October 12, 2005, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5237 (2007).  

2.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain, since October 12, 2005, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, DC 5237 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA of 2000, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
have been fulfilled by information provided to the veteran in 
a pre-rating letter from the RO dated in June 2004.  This 
letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)).  

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  In rating cases, a 
claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating 
criteria for all higher ratings for a disability), as well as 
information regarding the effective date that may be 
assigned.  Additional notice as to these matters was provided 
via the August 2004 rating decision the July 2005 SOC, and a 
May 2006 letter.  

In the present case, the Board notes that the May 2006 letter 
was provided at the time of the SSOC; however, it was 
provided prior to certification of the veteran's case to the 
Board and the submission of the representative's brief.  
Hence, the Board finds the content of the various forms of 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran has had time to consider the content of the notice 
and respond with any additional evidence or information 
relevant to the claim.  Based on the above, the Board 
concludes that any defect in the timing of the VCAA notice is 
harmless error.  See generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.  

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§  5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id.  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran and his 
representative, through written statements made to VA, such 
as in the October 2006 VA Form 646, Statement of Accredited 
Representative in Appealed Case and the July 2008 brief, as 
well as statements made to VA examiners in July 2004 and 
October 2005, have demonstrated actual knowledge of all 
relevant VA laws and regulations.  See Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed. Cir. 2007).  As such, the Board finds 
that the veteran is not prejudiced based on this demonstrated 
actual knowledge.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the veteran.  



Higher Ratings

Disability evaluations are determined by application of the 
criteria set forth in VA's schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
November. 19, 2007).  

Historically, a in January 2003 rating decision, issued in 
February 2003, the RO granted service connection and assigned 
an initial 10 percent rating for lumbosacral strain, 
effective July 9, 2001.  This rating remained unchanged until 
the May 2006 rating decision, in which the RO assigned a 20 
percent rating, effective October 12, 2005.  

Effective September 26, 2003, the portion of the rating 
schedule for evaluating disabilities of the spine was 
revised.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243).  As the 
veteran's current claim for an increased rating was not filed 
until May 2004, only these revised criteria are applicable in 
the veteran's appeal.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is assignable for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees.  A rating of 20 percent is 
assignable for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees.  A 
40 percent rating is assignable where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assignable for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
assignable for unfavorable ankylosis of the entire spine.  
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235-5243 (2007).  

Under the revised rating criteria, forward flexion to 90 
degrees, and extension, lateral flexion, and rotation to 30 
degrees, each, are considered normal range of motion of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, Plate V.   

While, under Note (1) of the General Rating Formula, VA must 
also consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the veteran's service-connected low back disability, such 
would not be the case here, as all neurological findings 
during the period in question have been normal.  In addition, 
there is no evidence of intervertebral disc syndrome (IVDS).  
As such, the method under the rating schedule for evaluating 
IVDS on the basis of incapacitating episodes is not 
applicable.  See 38 C.F.R. § 4.71a.   

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  

Prior to October 12, 2005

During the period prior to October 12, 2005, the veteran 
received VA and private treatment for his lumbosacral strain 
disability, and was afforded a VA examination in July 2004.  

In a May 2004 statement, a private physician indicated that 
he had examined the veteran on April 19, 2004.  This 
physician summarized his findings to include continued, 
persistent lumbosacral strain; flexion and extension at the 
lumbar area limited by pain; positive sitting and straight-
leg raising on the right; difficulty with standing for 
greater than 10 minutes, and exacerbation of pain with 
lateral movements; and minimal evidence of paraspinal spasm, 
but prominent point tenderness at L3-L5.  The physician 
opined that in comparing physical examination findings from 
the veteran's prior military records, objective and 
subjective findings in relation to his lower back pain had 
worsened.  The physician indicated he would treat the veteran 
with anti-inflammatory medications and aggressive physical 
therapy, and would refer the veteran for pain management and 
imaging studies.  

A copy of this evaluation was received in July 2004, and 
showed treatment for low back pain, secondary to lumbosacral 
strain and obesity.  The veteran reported a long history of 
back pain related to lumbosacral strain with decreased range 
of motion.  Cyclobenzopine and Protonix were prescribed.  
Physical examination of the musculoskeletal area revealed 
negative findings for effusion, erythema, tenderness and 
atrophy, and reflected normal range of motion, digits and 
nails.   

During a July 2004 VA examination, the veteran reported that 
he experienced constant pain, heavy in the lower back, that 
radiated to the soles of his feet.  He rated his pain 
intensity at 9 out of a 10 on a numeric scale of 10, and 
indicated it was worse after work and was aggravated by 
prolonged and constant sitting.  The examiner noted the 
veteran had been using a cane since July 2003, took Tramadol 
and Cyclobenzaprine for pain, and wore a lumbar corset, which 
he obtained on his own, for the previous six months.  The 
veteran claimed he could not stand in any one spot for longer 
than 10 to 15 minutes or he would experience pain down both 
legs, and indicated extreme difficulty with traversing 
stairs.  The veteran stated that he could carry 5 pounds of 
weight and walk for half a block, but could not sit for more 
than 1 and 1/2 hours without needing to shift his weight.  
The examiner noted there was no loss of bowel, bladder, or 
erectile function, and perineal sensation was in tact.  

Regarding his occupation, the veteran reported that he worked 
as a security guard, which generally required that he sat and 
monitored screens for 8 hours a day.  

On examination, painless range of motion was as follows: 
forward flexion was to 80 degrees, extension was to 10 
degrees, and rotation and flexion, bilaterally, were to 30 
degrees.  Muscle strength was 5 out of 5.  The examiner noted 
that the veteran was obese, walked upright with a cane and 
exhibited no external deformity, but had some paraspinal 
spasm.  The examiner indicated that sensation was intact.  
There was no guarding severe enough to result in any abnormal 
gait; and there was no abnormal spinal contour.  However, 
there was a shift of the center of gravity because of his 
obesity.  

Also reflected in the July 2004 report was a review of x-rays 
performed in May 2004, which showed the vertebral bodies were 
maintained in height, with the disk spaces grossly normal in 
height.  Although the examiner noted that there was mild 
narrowing of the L4-L5 and L5-S1 facets, which was related to 
minimal degenerative change.  The examiner also commented on 
the results of a November 2003 MRI, which showed mild 
degenerative disk disease at all levels; although there was 
slight desiccation at T11 and T12.  However, there was no 
evidence of disk herniation, spinal stenosis or neural 
forminal compromise.  

The July 2004 examiner's diagnosis was low back pain, 
secondary to strain, but that              his current 
problems were also most likely related to his weight.  The 
examiner opined that the center of gravity was displaced, 
secondary to his obesity, and the movement of his spine was 
limited by the fat pads that were secondary to his weight 
problem.  

The Board recognizes that the medical evidence of record 
appears to contain conflicting evidence on the question of 
whether the veteran actually meets the diagnostic criteria 
for a rating in excess of 10 percent for his lumbosacral 
strain disability.  

Here, the Board finds the medical opinion provided by the May 
2004 private physician, in which the veteran's flexion and 
extension at the lumbar area were found to be limited by 
pain, is of limited probative value.  Unlike the VA examiner, 
this physician failed to provide findings related to range of 
motion in terms of degrees and he did not include an 
explanation of the underlying opinion.  Functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of a claimant.  38 C.F.R. § 4.40; 
accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Therefore, considering the evidence in light of the 
applicable criteria, the Board finds that, for the period 
prior to October 12, 2005, the criteria for a rating in 
excess of 10 percent for lumbosacral strain are not met.  

The veteran is not entitled to a rating higher than 10 
percent under DC 5237, as the medical evidence does not 
reflect a basis for more than a 10 percent rating under the 
General Rating Formula.  In this regard, the only range of 
motion testing during the period in question did not indicate 
forward flexion greater than 30 degrees but not greater than 
60 degrees, or combined range of motion of not greater than 
120 degrees.  Rather, during the July 2004 VA examination, 
forward flexion was to 80 degrees and combined range of 
motion was 210 degrees.  In addition, the medical evidence 
during the period in question does not demonstrate ankylosis 
of the spine, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  
Instead, the July 2004 examiner specifically indicated that, 
though there was some paraspinal spasm appreciated in the 
lower back, there was no abnormal gait and no abnormal spinal 
contour.  The examiner noted the veteran was obese and had 
problems related to a remote history of lumbar strain, and 
attributed the veteran's current problems to, most likely, 
his obesity.  

The Board has considered the veteran's complaints regarding 
his lumbosacral strain disability interfering with 
activities; however, there was no objective medical evidence 
indicating additional limitation of motion or increased pain 
on repetitive motion.  The Board notes the May 2004 private 
physician statement reflected findings of pain on motion; 
however, as stated above, the opinion did not include an 
explanation of the underlying rationale, unlike the VA 
examiner.  Thus, consideration of 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07, provides no basis for a higher 
rating.  

Accordingly, the objective medical evidence of record does 
not indicate that the veteran's service-connected lumbosacral 
strain warrants the assignment of a schedular rating in 
excess of 10 percent for the period prior to October 12, 
2005.  

Since October 12, 2005 

During an October 12, 2005 VA spine examination, the veteran 
reported persistent pain over the lumbosacral spine with no 
pain-free interval.  He described his pain as occurring in 
the lumbosacral spine and radiating down both legs to all 
toes on both feet.  The veteran indicated problems with 
standing and sitting for any length of time.  When walking, 
he has back pain at approximately 25 feet, but is able to 
walk a maximum of 2 blocks before he must stop; he uses one 
foot at a time to walk up and down the stairs.  

The veteran complained of 1 to 2 hours of morning stiffness, 
and described episodes of muscle spasms that occur 2 to 3 
times per month that last for approximately 1 1/2 hours.  He 
reported taking muscle relaxants and Tramadol daily for pain, 
and rated his constant pain as 7 out of 10 on a numeric scale 
of 10.  He also described pain episodes with a rating of 10 
that last approximately 2 hours, and occur 4 to 5 times a 
week.  These episodes are brought on when sitting at work or 
in a car, and with prolonged standing or movement.  He noted 
he uses medication, and a hot tub when possible, to treat his 
pain.  

Regarding his occupation, the veteran reportedly works as a 
security officer, which involves sitting approximately 90 
percent of the time.  He indicated that, due to his back pain 
he is forced to get up 2 to 3 times per hour to walk, and he 
has missed work due to his back disability for which he was 
placed on probation.  The examiner noted the veteran used a 
cane in his right hand for ambulation, but did not have a 
lumbosacral corset.  

On examination, with some difficulty the veteran was able to 
heel and toe walk.  There was tenderness in the midline over 
the lumbosacral area, and he complained of tenderness in the 
sciatic notches and greater trochanters, bilaterally.  The 
veteran had a mild right gluteus medius gait when walking 
without his cane, but walked well with the cane.  The 
examiner noted the veteran's gait appeared normal.  
"Painless range of motion of the [thoracolumbar] spine 
revealed flexion from 0 to 40 degrees."  Extension, and 
bilateral lateral rotation and bending were to 30 degrees.  
X-rays of the lumbosacral spine revealed no significant bony 
abnormalities.  The examiner's diagnosis was lumbosacral 
sprain, and, following repetitive use, no additional loss of 
clinical function due to weakness, pain, or fatigue was 
found.  

Considering the evidence in light of the applicable criteria, 
the Board finds that, for the period since October 12, 2005, 
the criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  In this regard, the 
only range of motion testing during the period in question 
did not indicate forward flexion of the thoracolumbar spine 
30 degrees or less, or ankylosis of the spine.  On October 
2005 VA examination, painless forward flexion was to 40 
degrees.  

While the Board has considered the veteran's statements 
regarding the impact of his pain on his activities, on the 
October 2005 VA examination, following repetitive use, the 
examiner noted no additional loss of clinical function due to 
weakness, pain, or fatigue.  Thus, there is no basis for a 
higher rating under 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 
Vet. App. 204-7.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria during the period since 
October 12, 2005.  

	
Both periods

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, during any 
period under consideration, the veteran's service-connected 
lumbosacral strain has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b).  In this regard, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned 10 and 20 percent ratings during each respective 
period).  The October 2005 VA examination clearly reflected 
that the veteran continues to work, although he alleges that 
he must take time off occasionally for his back pain.  
However, there is nothing in the record to indicate that the 
veteran is no longer employed in that job, or that his back 
disability has compromised his employment.  

There is also no evidence that lumbosacral strain has 
warranted frequent periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of any of the factors outlined above, the criteria 
for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, each claim for higher rating 
for the veteran's service-connected lumbosacral strain 
disability must be denied.  In reaching each conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against assignment of any higher rating, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  




ORDER

A rating in excess of 10 percent for lumbosacral strain, for 
the period prior to October 12, 2005, is denied.  

A rating in excess of 20 percent for lumbosacral strain, for 
the period since October 12, 2005, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


